DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 06/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/664820 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims

The amendments to claims 1-4, 6, 7 and 14 have been accepted.


Allowable Subject Matter

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 were previously indicated as allowable if rewritten or amended to overcome the rejections under 35 USC 112(b), and the Double Patenting rejection set forth.
In light of the Terminal Disclaimer filed 06/06/2022, and the amendments to the claims, both the Double Patenting and 35 USC 112(b) rejections have been overcome.
As recited in the previous Office Action, the closest prior art of record are the US patent to Herberger et al. (7,754,959) and the US patent application publication to Georges et al. (US 2014/0000440), which disclose generating audio based on user preferences, but fails to explicitly teach the further use of emotional and stylistic characteristics and time/space parameters to generate said audio, or the ability to modify musical experience descriptors and a user specified profile using said tastes/preferences.
Therefore, given no prior art could be found which teaches, or fairly suggests, alone or in combination, all the claimed elements of the present invention, independent claim 1, and its dependent claims 2-15, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        06/17/2022